DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the application filed 21 November 2018.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 November 2018 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-7, 9, 10, 15, 16, and 18-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite receiving an input that indicates a request to transfer a first product to a first agricultural implement; identifying a first container that contains the product; and generating an output that facilities transfer of the container to the agricultural implement. 
The limitations of receiving an input that indicates a request to transfer a first product to a first agricultural implement; identifying a first container that contains the product; and generating an output that facilities transfer of the container to the agricultural implement, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitations in the mind, but with the use of generic computer elements as tools, and managing interactions and relations between people (including following rules or instructions).  That is, other than reciting the generic computer elements (a controller, non-transitory computer-readable medium, a processor), nothing in the claim precludes the elements form being performed in the human mind.  For example, but for the generic computer elements, receiving a request to transfer an item, is analogous to a user observing incoming requests.  Additionally, identifying a container that contains the requested item, encompasses a user mentally performing judgement and observation on available inventory.  Additionally, generating an output that facilitates transfer of a container, encompasses a user mentally determining to move an item by assigning it for transfer.  Thus, the claim recites elements that fall into the “Mental Process” grouping of abstract ideas.  Additionally, it is noted that receiving a request for a product, identifying a container of the product, and generating an out to facilitate transferring the item, are all steps that encompass managing interactions between people (an operator and requestor) and the instructions for the operator to follow.  Thus, the claim recites elements that fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  The claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite using or applying the abstract idea with or by a particular machine.  The claims do not recite a transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a technological environment.  Instead, the claims recite the use of generic computer elements (a controller, non-transitory computer-readable medium, a processor) as tools to carry out the abstract idea.  In addition, the claims recite additional elements including that the products are to be transferred to an agricultural implement, which merely narrows the field of use.  Notably, the agricultural implement is not directly claimed as a structural element within the claim, and acts merely as a desired destination for a product when moved (wherein the act of transferring the item is additionally not claimed).  Thus the claims are directed towards an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer elements to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
The dependent claims 2, 4-7, 9, 10, 16, and 18-20 taken individually and in an ordered combination, do not further recite additional elements that integrate the abstract idea into a practical application, or recite significantly more than the abstract idea itself.  In particular, the claims further recite displaying an indication of the container, which is deemed extrasolution activity of displaying information, and thus does not integrate the abstract idea into a practical application.  It is also noted that displaying information is deemed well-understood, routine, and conventional activity (See paragraphs 24 and 25 of the Applicant’s specification which describe the control system having a display to display information at such a high level of generality that one skilled in the art would know it was conventional in order to satisfy 112a) (claims 2 and 16).  In addition, the claims recite providing a second output that indicates products available for transfer, which merely further recites a mental process of judgement/opinion, as well as managing interactions between people (claims 4 and 18).  In addition, the claims further recite a display used to display information, which is merely a generic computer element used as a tool to carry out the abstract idea, and thus does not integrate the abstract idea into a practical application, or recite significantly more than the abstract idea itself (claims 4 and 18).  In addition, the claims further recite receiving a second request for a second product to be transferred, identifying a second container that contains the item, and generating an output that facilities transfer of the second item.  Notably these elements reflect a second item and second transfer to a second agricultural implements, and thus are directed towards the same abstract ideas of claims 1 and 15 (claims 5 and 20).  In addition, the claims further recite receiving 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 15, 16, 18, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wietgrete (US 2007/0005186 A1) (hereinafter Wietgrete).

With respect to claims 1 and 15, Wietgrete teaches:
A non-transitory computer-readable medium comprising instructions that when executed by a processor cause the processor to (See at least paragraphs 7, 9, 25, and 55 which describe a control system that controls the processing of requests and transfer of items).
Receive a first input indicative of a request to transfer a first product of the plurality of products to a first agricultural implement of the one or more of agricultural implements (See at least paragraphs 9, 55, 57, and 66 which describe a user placing an order for a product, and requesting the product be transferred from storage to a vehicle).
Identify a first container of a plurality of containers that houses the first product (See at least paragraphs 55, 57, 62, and 66 which describe using received input to identify items stored in a bins in a storage).
Generate a first output that facilitates transfer of the first container to the first agricultural implement (See at least paragraphs 55, 57, 62, and 66 which describe generating instructions in a storage system to release an item and transfer it to a user’s vehicle).

With respect to claims 2 and 16, Wietgrete discloses all of the limitations of claims 1 and 15 as stated above.  In addition, Wietgrete teaches:
Wherein the first output comprises a displayed indication of a location of the first container, thereby facilitating transfer of the first container to the first agricultural implement by an operator (See at least paragraphs 55, 57, 61, 62, and 66 which describe generating instructions in a storage system to release an item and transfer it to a user’s vehicle, and providing a display that indicates the location of the items stored).

With respect to claims 4 and 18, Wietgrete discloses all of the limitations of claims 1 and 15 as stated above.  In addition, Wietgrete teaches:
Wherein the non-transitory computer- readable medium comprises instructions that when executed by the processor cause the processor to provide a second output indicative of the plurality of products available for transfer to the one or more agricultural implements on a display (See at least paragraphs 55, 57, 61, 62, and 66 which describe generating instructions in a storage system to release an item and transfer it to a user’s vehicle, and providing a display that indicates the location of the items stored).

With respect to claim 19, Wietgrete discloses all of the limitations of claim 15 as stated above.  In addition, Wietgrete teaches:
Receiving the first input from an operator or from a transmitter of the first agricultural implement  (See at least paragraphs 9, 55, 57, and 66 which describe a user placing an order for a product, and requesting the product be transferred from storage to a vehicle).

With respect to claims 5 and 20, Wietgrete discloses all of the limitations of claims 1 and 15 as stated above.  In addition, Wietgrete teaches:
Wherein the non-transitory computer-readable medium comprises instructions that when executed by the processor cause the processor to: receive a second input requesting transfer of a second product of the plurality of products to a second agricultural implement of the plurality of agricultural implements, wherein the first agricultural implement and the second agricultural implements are different types of agricultural implements (See at least paragraphs 9, 55, 57, and 66 which describe a user placing an order for a product, and requesting the product be transferred from storage to a vehicle.  Additionally, see at least paragraphs 8, 24, 57, 59, 68-70, and table 1 which describe a customer requesting multiple items, wherein the items are agricultural items of different types, and they are transferred to different agricultural implements such as a truck and a forklift).
Identify a second container of the plurality of containers that houses the second product (See at least paragraphs 55, 57, 62, and 66 which describe using received input to identify items stored in a bins in a storage).
Generate a second output that facilitates transfer of the second container to the second agricultural implement (See at least paragraphs 55, 57, 62, and 66 which describe generating instructions in a storage system to release an item and transfer it to a user’s vehicle).

With respect to claim 6, Wietgrete discloses all of the limitations of claim 1 as stated above.  In addition, Wietgrete teaches:
The plurality of containers, wherein the first container and the second container are standardized containers having the same size and shape (See at least paragraphs 24, 58, 59, 61, 62, and 68 which describe the containers that stored items as being consistent containers, such as units of seeds, pallets, and bags of chemicals/fertilizer).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 7, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wietgrete as applied to claims 1 and 15 as stated above, and further in view of Jochim (US 2016/0375814 A1) (hereinafter Jochim).

With respect to claims 3 and 17, Wietgrete discloses all of the limitations of claims 1 and 15 as stated above.  Wietgrete does not explicitly disclose the following, however Jochim teaches:
Wherein the first output comprises a control signal that controls an arm to engage the first container to facilitate transfer of the first container to the first agricultural implement (See at least paragraphs 50-52 and 62-64 describe a delivery vehicle with a control arm, wherein a request to transfer an item is received, and the control arm is used to engage a container and transfer it to another platform/vehicle).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of storing items in a storage area, wherein upon a user request, a system identifies the items, and transfers them to a vehicle of Wietgrete, with the system and method of a delivery vehicle with a control arm, wherein a request to transfer an item is received, and the control arm is used to engage a container and transfer it to another platform/vehicle of Jochim.  By using a control arm to move transfer items from one location to another, a control system will predictably be able to maneuver items in an efficient manner, while also allowing grips to secure items for moving.

With respect to claim 7, Wietgrete discloses all of the limitations of claim 1 as stated above.  Wietgrete does not explicitly disclose the following, however Jochim teaches:
A delivery vehicle configured to support the plurality of containers and to transport the plurality of containers (See at least paragraphs 50-52 and 62-64 describe a delivery vehicle with a control arm, wherein a request to transfer an item is received, and the control arm is used to engage a container and transfer it to another platform/vehicle).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of storing items in a storage area, wherein upon a user request, a system identifies the items, and transfers them to a vehicle of Wietgrete, with the system and method of a delivery vehicle with a control arm, wherein a request to transfer an item is received, and the control arm is used to engage a container and transfer it to another platform/vehicle of Jochim.  By using a control arm to move transfer items from one location to another, a control system will predictably be able to maneuver items in an efficient manner, while also allowing grips to secure items for moving.

With respect to claim 8, the combination of Wietgrete and Jochim discloses all of the limitations of claims 1 and 7 as stated above.  In addition, Jochim teaches:
Wherein the delivery vehicle comprises an arm, and the first output causes the arm to engage the first container and to move to transfer the first container to the first agricultural implement (See at least paragraphs 50-52 and 62-64 describe a delivery vehicle with a control arm, wherein a request to transfer an item is received, and the control arm is used to engage a container and transfer it to another platform/vehicle).
.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wietgrete and Jochim as applied to claims 1 and 7 above, and further in view of Peterson et al. (US 2013/0110357 A1) (hereinafter Peterson).

With respect to claim 9, Wietgrete/Jochim discloses all of the limitations of claims 1 and 7 as stated above.  Wietgrete and Jochim do not explicitly disclose the following, however Peterson teaches:
Wherein each of the plurality of containers comprises an electronic display or an identification tag, and the delivery vehicle includes a scanner that is configured to read the electronic display or the identification tag (See at least paragraphs 12, 21, 23, 24, 44, 46, and 53-56 which describe attaching an electronic tag to containers, wherein tag is scanned while being transported to determine contents and location).


With respect to claim 10, Wietgrete/Jochim discloses all of the limitations of claims 1 and 7 as stated above.  Wietgrete and Jochim do not explicitly disclose the following, however Peterson teaches:
Wherein the non-transitory computer- readable medium comprises instructions that when executed by the processor cause the processor to locate the first container by accessing stored data indicative of a position of the first container on the delivery vehicle in a memory or by controlling a scanner to read respective electronic displays or identification tags of the plurality of containers (See at least paragraphs 12, 21, 23, 24, 44, 46, and 53-56 which describe attaching an electronic tag to containers, wherein tag is scanned while being transported to determine contents and location).
.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wietgrete, in view of Jochim.

With respect to claim 11, Wietgrete teaches:
A plurality of containers configured to store a plurality of different products, wherein each of the plurality of containers is configured to be removably mounted to one or more agricultural implements to enable the one or more agricultural implements to use the plurality of products stored within the plurality of containers (See at least paragraphs 8, 9, 25, 53, 55, 57, 62, and 66 which describe storing items in containers in a storage area, wherein the containers are mounted to a storage vehicle).

Wietgrete discloses all of the limitations of claim 11 as stated above.  Wietgrete does not explicitly disclose the following, however Jochim teaches:
A delivery vehicle configured to support the plurality of containers and to facilitate transfer of the plurality of containers to the one or more agricultural implements (See at least paragraphs 50-52 and 62-64 describe a delivery vehicle with a control arm, wherein a request to transfer an item is received, and the control arm is used to engage a container and transfer it to another platform/vehicle).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of storing items in a storage area, wherein upon a user request, a system identifies the items, and transfers them to a vehicle of Wietgrete, with the system and method of a delivery vehicle with a control arm, wherein a request to transfer an item is received, and the control arm is used to engage a container and transfer it to another platform/vehicle of Jochim.  By using a control arm to move transfer items from one location to another, a control system will predictably be able to maneuver items in an efficient manner, while also allowing grips to secure items for moving.

With respect to claim 12, Wietgrete/Jochim discloses all of the limitations of claim 11 as stated above.  In addition, Wietgrete teaches:
Wherein each of the plurality of containers comprises the same size and shape (See at least paragraphs 24, 58, 59, 61, 62, and 68 which describe the containers 

With respect to claim 13, Wietgrete/Jochim discloses all of the limitations of claim 11 as stated above.  In addition, Jochim teaches:
Wherein the delivery vehicle comprises a controller configured to: receive an input indicative of a request to transfer a first product of the plurality of products to a first agricultural implement of the one or more agricultural implements; and generate an output that facilitates transfer of a first container that houses the first product from the delivery vehicle to the first agricultural implement (See at least paragraphs 50-52 and 62-64 describe a delivery vehicle with a control arm, wherein a request to transfer an item is received, and the control arm is used to engage a container and transfer it to another platform/vehicle).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of storing items in a storage area, wherein upon a user request, a system identifies the items, and transfers them to a vehicle of Wietgrete, with the system and method of a delivery vehicle with a control arm, wherein a request to transfer an item is received, and the control arm is used to engage a container and transfer it to another platform/vehicle of Jochim.  By using a control arm to move transfer items from one location to another, a control system will predictably be able to maneuver items in an efficient manner, while also allowing grips to secure items for moving.

With respect to claim 14, Wietgrete/Jochim discloses all of the limitations of claim 11 as stated above.  In addition, Jochim teaches:
Wherein the delivery vehicle comprises an arm configured to engage the plurality of containers and to transfer an engaged container of the plurality of containers to the one or more agricultural implements (See at least paragraphs 50-52 and 62-64 describe a delivery vehicle with a control arm, wherein a request to transfer an item is received, and the control arm is used to engage a container and transfer it to another platform/vehicle).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of storing items in a storage area, wherein upon a user request, a system identifies the items, and transfers them to a vehicle of Wietgrete, with the system and method of a delivery vehicle with a control arm, wherein a request to transfer an item is received, and the control arm is used to engage a container and transfer it to another platform/vehicle of Jochim.  By using a control arm to move transfer items from one location to another, a control system will predictably be able to maneuver items in an efficient manner, while also allowing grips to secure items for moving.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael Harrington whose telephone number is 571.270.1365.  The Examiner can normally be reached on Monday-Friday 9-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jeffery Zimmerman can be reached at (571) 272-4602.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
Michael Harrington
Primary Patent Examiner
12 February 2021
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628